DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.
	This office action is in response to communication(s) filed on 7/15/22. 
There are a total of 12 claims pending in this application; of the previous 12 claims, claims 1 and 11 have been amended; no claims have been canceled; no claims have been added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-11and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,703,738 in view of Lih et al. US 20150117267. Although the claims at issue are not identical, they are not patentably distinct from each other because sets of claims describe similar subject matter according to the table below. Only one claim is shown for illustrative purposes.

Instant application
9,703,738
1. (currently amended) A computing system framework, comprising: 





a plurality of processing modules, 

each processing module comprising a plurality of processing nodes and each processing node associated with an intra- module port and an inter-module port;
a plurality of intra-module networks, each intra-module network comprising connections between at least a portion of the processing nodes in one of the processing modules via the associated intra-module ports;














a closed shape of the processing modules represented as M processing modules and formed by connecting at least one inter-module port on each processing module to one inter-module port on an adjacent processing module;






an inter-module network configured to form two or more connections within the closed shape of the processing modules, 
each connection comprising at least one of:
a connection between one of the processing modules N on the ring to another processing module N+S on the ring, by connecting one unused inter- module port on the processing module N to another unused inter-module port on the processing module N+S, wherein S is an integer divisor of M, N is [x, x+S, ..., x+(M-S), increment by S], and x is [1, 2, ..., S-1];


a connection between one of the processing modules N on the ring to another processing module N+S-1 on the ring, by connecting one unused inter- module port on the processing module N to another unused inter-module port on the processing module N+S-1, wherein S is an integer divisor of M, N is [x, x+S, 26 ..., x+(M-S), increment by S], x is [1, 2, ..., S-1]; and


a connection between one of the processing modules N on the ring to another processing module N+S-r on the ring, by connecting one unused inter- module port on the processing module N to another unused inter-module port on the processing module N+S-r, wherein S is an integer divisor of M, N is [x, x+S, ..., x+(M-S), increment by S], x is [1, 2, ..., S-1], and r is [2, 3, ..., S-1]; and

wherein the processing modules in between the processing modules between which the connection is formed are skipped;

a cable linked between one of the inter-module ports of one processing module of the closed shape to an inter-module port of another processing module of a different group of interconnected processing modules.
15. (currently amended) A computing system framework with a unified storage, processing, and network switching fabrics incorporating network switches, comprising: 


four or more processing nodes; 

four or more intra-module ports, each intra-module port being uniquely associated with one of the processing nodes; 
a plurality of inter-module ports, each inter-module port being associated with one of the processing nodes; 




a plurality of processing modules, each processing module comprising two or more of the processing nodes uniquely selected from the four or more processing nodes, wherein each of the processing nodes is comprised in only one of the processing modules; 

a plurality of intra-module networks, wherein the processing nodes within each processing module are fully inter-connected; 

an inter-module network comprising at least one connection between one inter-module port on one processing module and another inter-module port on another processing module, the inter-module network comprising a series of linearly connected processing modules with the beginning and the end of the series further linked to each other to form a ring, using two inter-module ports from each of the connected processing modules; 

a connection between processing modules on the ring comprising at least one of: 


a connection between a processing module N on the ring to a processing module N+S on the ring, by connecting one unused inter-module port on the processing module N to another unused inter-module port on the processing module N+S, wherein M is the number of the processing modules on the ring, S is an integer divisor of M, N is [x, x+S, ..., x+(M-S), increment by S], and x is [I, 2, ..., S-1]; 

a connection between a processing module N on the ring to a processing module N+-S- on the ring, by connecting one unused inter-module port on the processing module N to another unused inter-module port on the processing module N+S-l, wherein M is the number of the processing modules on the ring, S is an integer divisor of M, N is [x, x+S,..., x+(M-S), increment by S], x is [1, 2, ..., S-1]; and 

a connection between a processing module N on the ring to a processing module N+S-r on the ring, by connecting one unused inter-module port on the processing module N to another unused inter-module port on the processing module N+S-r, wherein M is the number of the processing modules on the ring, S is an integer divisor of M, N is [x, x+S, ..., x+(M-S), increment by S], x is [1, 2, ..., S-1], and r is 12, 3, ..., S-1]; and 

examiner note - design choice and taught by Lih reference



at least one network switch operable to be connected to at least one of the intra-module ports and inter-module ports, wherein the connection may be formed by at least one of cable links or the network switches.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 9-11, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20120219011) in view of Li et al. (US 0140270762) in view of Cohen et al. (US 20050271035) and further in view of Lih et al. (US 20150117267).

	As to claims 1 and 11 (using claim 1 as exemplary), Lu teaches:

a plurality of processing modules, (Fig 7 the examiner interprets a subnetwork as one processing module - and [0035]) each processing module comprising a 3plurality of processing nodes (Fig 6 element 900 and Fig 7 there are multiple elements 500 per subnetwork so there are multiple processing nodes (900) per subnetwork) and each processing node associated with an intra- 4module port and an inter-module port; (fig. 6, ports of element 500 between the subnetworks are inter-module ports and ports between elements 500 are intra-module ports) 

5a plurality of intra-module networks, each intra-module network 6comprising connections between at least a portion of the processing nodes in one 7of the processing modules via the associated intra-module ports; (Fig 7 each subnetwork shows the processing nodes 500 connected to some of the other nodes)

8a closed shape of the processing modules represented as M processing modules and formed by connecting at 9least one inter-module port on each processing module to one inter-module port 10on an adjacent processing module; (Fig 19 elements (subnetworks) sn102, sn110 sn112 and sn120 are connected as a ring therefore “adjacent” ones are connected) Lu doesn’t explicitly teach: “an inter-module network configured to form two or more connections, comprising at least one of: a connection between one of the processing modules N on the ring to another processing module N+S on the ring, by connecting one unused inter- module port on the processing module N to another unused inter-module port on the processing module N+S, wherein S is an integer divisor of M, N is [x, x+S, ..., x+(M-S), increment by S], and x is [1, 2, ..., S-1]; a connection between one of the processing modules N on the ring to another processing module N+S-1 on the ring, by connecting one unused inter- module port on the processing module N to another unused inter-module port on the processing module N+S-1, wherein S is an integer divisor of M, N is [x, x+S, 26 ..., x+(M-S), increment by S], x is [1, 2, ..., S-1]; and a connection between one of the processing modules N on the ring to another processing module N+S-r on the ring, by connecting one unused inter- module port on the processing module N to another unused inter-module port on the processing module N+S-r, wherein S is an integer divisor of M, N is [x, x+S, ..., x+(M-S), increment by S], x is [1, 2, ..., S-1], and r is [2, 3, ..., S-1]; wherein the processing modules in between the processing modules between which the connection is formed are skipped; a cable linked11 between one of the inter-module ports of one processing 12module of the closed shape to an inter-module port of another processing 13module of a different group of interconnected processing modules.” Li teaches:

a cable linked11 between one of the inter-module ports of one processing 12module of the closed shape to an inter-module port of another processing 13module of a different group of interconnected processing modules. ([0071-0072] multidimensional rings are connected by fiber MUXs) Li doesn’t explicitly teach: Lu doesn’t explicitly teach: “an inter-module network configured to form two or more connections, comprising at least one of: a connection between one of the processing modules N on the ring to another processing module N+S on the ring, by connecting one unused inter- module port on the processing module N to another unused inter-module port on the processing module N+S, wherein S is an integer divisor of M, N is [x, x+S, ..., x+(M-S), increment by S], and x is [1, 2, ..., S-1]; a connection between one of the processing modules N on the ring to another processing module N+S-1 on the ring, by connecting one unused inter- module port on the processing module N to another unused inter-module port on the processing module N+S-1, wherein S is an integer divisor of M, N is [x, x+S, 26 ..., x+(M-S), increment by S], x is [1, 2, ..., S-1]; and a connection between one of the processing modules N on the ring to another processing module N+S-r on the ring, by connecting one unused inter- module port on the processing module N to another unused inter-module port on the processing module N+S-r, wherein S is an integer divisor of M, N is [x, x+S, ..., x+(M-S), increment by S], x is [1, 2, ..., S-1], and r is [2, 3, ..., S-1]; wherein the processing modules in between the processing modules between which the connection is formed are skipped” Cohen teaches:

an inter-module network configured to form two or more connections, comprising at least one of:
 a connection between one of the processing modules N on the ring to another processing module N+S on the ring, by connecting one unused inter- module port on the processing module N to another unused inter-module port on the processing module N+S, wherein S is an integer divisor of M, N is [x, x+S, ..., x+(M-S), increment by S], and x is [1, 2, ..., S-1]; 
a connection between one of the processing modules N on the ring to another processing module N+S-1 on the ring, by connecting one unused inter- module port on the processing module N to another unused inter-module port on the processing module N+S-1, wherein S is an integer divisor of M, N is [x, x+S, 26 ..., x+(M-S), increment by S], x is [1, 2, ..., S-1]; and 
a connection between one of the processing modules N on the ring to another processing module N+S-r on the ring, by connecting one unused inter- module port on the processing module N to another unused inter-module port on the processing module N+S-r, wherein S is an integer divisor of M, N is [x, x+S, ..., x+(M-S), increment by S], x is [1, 2, ..., S-1], and r is [2, 3, ..., S-1]; (Fig 2 connections 241 and [0025] teach making point to point connections between non-adjacent modules connected as a ring)
	Cohen shows connections between all modules in the enclosed shape, however it would be an obvious design choice to one of ordinary skill in the art to connect less than all modules to achieve a design goal such as reducing cost and footprint by reducing complexity and physical hardware needed to achieve the minimally acceptable design goals. Additionally, it would be obvious to try, per MPEP 2143 (E), a smaller number of connections between the network nodes to reduce hardware costs and footprint while meeting a specific latency design goal. Cohen doesn’t explicitly teach: “wherein the processing modules in between the processing modules between which the connection is formed are skipped” Lih teaches:

wherein the processing modules in between the processing modules between which the connection is formed are skipped (Fig 4 and [0034])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lu, Li, Cohen and Lih. The motivation would have been to take advantage of increased connectivity with reduced complexity and cost and to provide efficient packet transfer in a network by adding connections (data paths) between non-adjacent elements.

	As to claims 3 and 13 (using claim 3 as exemplary), Cohen teaches:

wherein the 2inter-module network comprises a connection between a processing module N in 3the closed shape to a processing module N+S in the closed shape, by 4connecting one unused inter-module port on the processing module N to another 5unused inter-module port on the processing module N+S, wherein M is the 6number of the processing modules of the closed shape, S is an integer divisor of 7M, N is [x, x+S, ..., x+(M-S), increment by S], and x is [1, 2, ..., S-1]. (Fig 2 elements 220 and [0025] each network element (NE) is connected to every other network element)

As to claims 4 and 14 (using claim 4 as exemplary), Cohen teaches:

wherein the 2inter-module network comprises a connection between a processing module N on 3the closed shape to a processing module N+S-1 in the closed shape, by 4 connecting one unused inter-module port on the processing module N to another 2077.US.CON.ap1-27-5 unused inter-module port on the processing module N+S-1, wherein M is the 6 number of the processing modules on the closed shape, S is an integer divisor 7of M, N is [x, x+S, ..., x+(M-S), increment by S], x is [1, 2, ..., S-1]. (Fig 2 elements 220 and [0025] each network element (NE) is connected to every other network element)

As to claims 5 and 15 (using claim 5 as exemplary), Cohen teaches:

wherein the 2inter-module network comprises a connection between a processing module N of 3the closed shape to a processing module N+S-r of the closed shape, by 4connecting one unused inter-module port on the processing module N to another 5unused inter-module port on the processing module N+S-r, wherein M is the 6number of the processing modules of the closed shape, S is an integer divisor of 7M, N is [x, x+S, ..., x+(M-S), increment by S], x is [1, 2, ..., S-1], and r is [2, 3, 8...,S-1]. (Fig 2 elements 220 and [0025] each network element (NE) is connected to every other network element)

	As to claims 6 and 16 (using claim 6 as exemplary), Lu teaches:

wherein 2each processing node is selected from the group comprising: 3a processing element, a memory controller, a memory, a storage 4controller, a storage device, interfaces to intra-module and inter-module ports, and 5a virtual node. (Fig 6 element 900 and [0041])

As to claims 7 and 17 (using claim 7 as exemplary), Lu teaches:

wherein the 2group of interconnected processing modules forms a shape comprising one of a 3bus, a ring, a star, a mesh, and a crossbar switch. (Fig 19 elements (subnetworks) sn102, sn110 sn112 and sn120 are connected as a ring)

	As to claims 9 and 19 (using claim 9 as exemplary) Cohen teaches: 

a monitoring module measuring a pattern of the data packet traffic; ([0033] create point to point connections dynamically following the real traffic patterns)

a modification module to amend the established inter-module connection based upon the packet traffic pattern. ([0033] create point to point connections dynamically following the real traffic patterns)

As to claims 10 and 20 (using claim 10 as exemplary), Lu teaches:

a network switch arranged in a center of the closed shape of processing 4modules and connected to at least two of the processing modules. (Fig 2 elements 110 and [0031]) switches connecting all components of the network [0035] teaches the processing nodes are part of the network – since all network components are connected via the switches at the boundaries then the processing nodes are connected to the switches as well)

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20120219011) in view of Li et al. (US 0140270762) in view of Cohen et al. (US 20050271035) in view of Hartmann (US 6018782).

As to claims 8 and 18, (using claim 8 as exemplary), Lu, Li and Cohen teach all of the limitations of claims 1 and 11 as above. Lu, Li and Cohen don’t explicitly teach:  Hartmann teaches:

a transmission module to transfer data packet from one of the processing 3 nodes to another of the processing nodes through the established inter-module connection; 4 (Fig 2 - Abstract and col 6 lines 40-50) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Lu, Li, Cohen and Hartmann. The further motivation would have been to implement a transmission module to facilitate transmission between the connected modules.

Response to Arguments
Applicant's arguments are moot in light of the new grounds of rejection.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8 AM-6 PM, F 4 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. MODO
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181